Citation Nr: 1143731	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for postoperative varicocele with ilio-inguinal nerve pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran a temporary total rating based upon convalescence following surgery, from March 1, 2006, to June 30, 2006, and continued the 20 percent rating thereafter.  The May 2006 rating also continued the 10 percent evaluation for the painful scar associated with the postoperative varicocele.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to further disposition of the claim.

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

At his July 2009 hearing before a decision review officer and in the documents of record, the Veteran stated that his postoperative varicocele with ilio-inguinal nerve pain had affected his ability to lift heavy objects and complete many physical chores.  He felt pain in the lower abdomen and groin on a consistent basis.  He also experienced sexual dysfunction due to pain in his testes.  At his July 2009 hearing, he stated that he had recently received nerve block injections to try and alleviate the pain, but that such injections had only worsened the disability.  

Upon review of the record, it appears that the most recent VA treatment records are dated until October 2008, and therefore the records do not document the above-mentioned injections, nor do they demonstrate the current severity of the Veteran's disability, as nearly three years has passed in the interim period.  In that regard, the most recent VA examination is dated in December 2008 and is at this point somewhat stale.  Furthermore, the VA examination does not fully address the nature and extent of the Veteran's nerve pain as it relates to his varicocele, and such is pertinent in determining the most appropriate disability rating in this case.  

In that regard, the Board notes that the Veteran's varicocele is a disability that is not specifically addressed in the rating criteria.  Thus, the disability has most recently been rated by analogy under Diagnostic Code 7599-7120.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 7599 refers to an unlisted disability of the genitourinary system.  DC 7120 refers to varicose veins.  38 C.F.R. § 4.110, DC 7120.  The Board notes that other diagnostic codes should also be taken into consideration when evaluating the Veteran's current disability manifestations, including DCs 7520-7525, which pertain to the penis and testes, DC 8530, which pertains to impairment of the ilio-inguinal nerve, 38 C.F.R. § 4.115a, the criteria pertaining to urinary and voiding dysfunction, and DCs 8510-8540, the criteria pertaining to all other possible neurological disorders.  Furthermore, the current symptomatology of the Veteran's postoperative scar, currently rated as 10 percent disabling under 7804, should also be examined, as the last evaluation of the scar was in 2006 and the scar is one manifestation of the Veteran's disability on appeal.  38 C.F.R. § 4.115b (2011), DCs 7520-7525 (2011); 38 C.F.R. § 4.115a (2011); 38 C.F.R. § 4.118, DC 7804 (2008); 38 C.F.R. § 4.124a, DC 8510-8540 (2011).

Thus, in order to accurately assess the severity of the Veteran's claim, a new VA examination is warranted in this case.  More recent VA treatment records and any identified private treatment records should also be obtained if available on remand.


Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for increased rating for postoperative varicocele with ilio-inguinal nerve pain and scar.   After securing any necessary authorization from him, obtain all identified treatment records, as well as any available VA treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After the requested development is completed, schedule the Veteran for an examination to determine the nature and severity of his postoperative varicocele with ilio-inguinal nerve pain.  The examiner should review the claims file and should note that review in the report.  Any opinion provided should be supported by a full rationale.  The examiner should specifically provide the following: 

a)  Identify all current neurological impairments related to the Veteran's postoperative varicocele, including at the ilio-inguinal nerve, or any other nerve currently affected.  Specify which nerves are affected by the Veteran's disability.  Specify whether there is also muscle impairment, and if so, the muscles affected

b)  Indentify whether the Veteran currently suffers from urinary frequency or voiding dysfunction related to his postoperative varicocele.

c)  Identify the whether the Veteran's postoperative varicocele is manifested by any of the erectile deformities listed in DC 7520-7524, to include the nature and etiology of any erectile dysfunction.

d)  Identify the current residuals related to the postoperative varicocele scar, to include whether the scar is superficial, unstable, tender, or painful on objective testing.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655  (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


